  8:18-cv-00210-JFB-CRZ Doc # 51 Filed: 08/18/20 Page 1 of 1 - Page ID # 242




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

SHANE TAYLOR,

                   Plaintiff,                             8:18CV210

      vs.
                                                           ORDER
BARSONY HOLSTERS & BELTS, LLC,
an Oregon Limited Liability Company;
and SMITH AND WESSON, a Delaware
Corporation;

                   Defendants.



       IT IS ORDERED that the motion to withdraw filed by Matthew Enenbach on
behalf of Joseph O. Kavan, as counsel of record for Defendant Smith and Wesson,
(Filing No. 50), is granted. Joseph O. Kavan shall no longer receive electronic
notice in this case.


      Dated this 18th day of August, 2020.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
